Order

Ford, Judge.
Upon oral argument before this Court on April 29, 1981, on defendant’s oral motion pursuant to Rule 62 (d) and (e), Rules of the United States Court of International Trade, for a stay of this Court’s decision and judgment in Heraeus-Amersil, Inc. v. United States, 1 CIT —, Slip Op. 81-33 (April 24, 1981), pending appeal, upon plaintiff’s response, and upon due deliberation, the Court having found that injuries to the revenues of the United States may outweigh any injury plaintiff will suffer ^pending resolution of this appeal, it is hereby
Ordered, Adjudged, and Decreed, that the effect of this Court’s decision and judgment, published as Slip Op. 81-33, shall be stayed pending resolution of any and all appeals by defendant of this case; and it is further
Ordered, Adjudged, and Decreed that, for the life of this stay, the United States Customs Service may continue to collect duties, fees, charges, penalties, and exactions in accordance with the Regulations promulgated by the Secretary of the Treasury and procedures utilized heretofore.
Appearances:
Counsel for Plaintiff:
Richaed C. King, Esq.,

Fitch, King, & Gaffientzis.

Counsel for Defendant:
Thomas S. Martin,

Acting Assistant Attorney General.

Joseph I. Liebman,

Attorney in Charge,


International Trade Field Office.

Saul Davis,

Department of Justice, Civil Division,


Commercial Litigation Branch.